                                        LISA SCOLARI
                                         Attorney at Law
                                 20 VESEY STREET, SUITE 400
                                 NEW YORK, NEW YORK 10007
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                    FAX (212) 964-2926
                                       February 5, 2019

Hon. Robert W. Lehrburger
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF and email
                               Re: United States v. Abrahim Kamara,
                                          19 Mag 822

Your Honor,

        Abrahim Kamara was released from court on January 23, 2019 on a one hundred and fifty
thousand dollar bond ($150,000.00), that was to be co-signed by one financially responsible
person and one moral suasion co-signer by January 30, 2019. I write belatedly to request an
additional week, until February 13, 2019, for Mr. Kamara to find co-signers. The additional
conditions of the bond: GPS monitoring, the surrender of Mr. Kamara’s passport, and reporting
to pretrial in Atlanta, Georgia have been met.
        The government, by Dina McLeod, Esq, consents to this application. Thank you for your
consideration of this matter.

                                       Respectfully,


                                       Lisa Scolari

SO ORDERED:



_____________________________
Hon. Robert W. Lehrburger



cc: Dina McLeod, Esq.
